Luke, J.
The defendant was tried upon an indictment charging seduction, and was convicted of fornication. He moved for a new trial upon the grounds, (a) that the evidence did not authorize the verdict, and (6) that the court erred in admitting a certain letter in evidence. There was no error in admitting the letter in evidence (see Arnold v. Adams, 4 Ga. App. 56 (2), 60 S. E. 815), and the defendant’s conviction was authorized by the evi*155deuce. See Hopper v. Skate, 54 Ga. 389; Boggs v. State, 11 Ga. App. 92 (74 S. E. 716). It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.